oC 2 SA A BS HR oe

NM NM BR NR NO OND ODOR wm meme
eS SN DA DH & WB HN * SF Oo we HS DR oH BR BW NH ee

 

- Jennifer Ann Gray

4874 East 13" Street
Tucson Arizona 85711
(520) 305-6368

Fe eee ee Ee cruntianhahtt

UNITED STATES DISTRICT COURT FOR

      

FILED
RECEIVED

——__. LONGED

COPY

 

  

CLERK U.S. DISTRIGT © 1
RY DISTRICT OF ARIZOA rey
f

 

 

 

 

 

 

THE DISTRICT OF ARIZONA

NNIFER GRAY,

JE NO.
Plaintiff COMPLAINT

vs 1. Fed Quest: Violation of Due Process

, 2. Fed Quest: Violation of Constitutional

Rights

PIMA COUNTY;
JOHN DOE, an employee of Pima
County;
STATE OF ARIZONA;

JOHN DOE, an employee of the State of
Arizona;

TONI HELLON, Clerk of the Superior
Court in Pima County;
TERESA GODOY, Pima
Superior Court Judge;
ARIZONA COURT OF APPEALS, IT;
JOHN DOE, an employee of the Arizona
Court of Appeais, Division II;
SUPREME COURT OF ARIZONA;
JOHN DOE, an employee of the Supreme
Court of Arizona;

KEVIN KREJCI, Prosecutor Pima
County Attorney’s Office;

TUCSON POLICE DEPARTMENT;
JOHN DOE, an employee of the Tucson
Police Department;

PIMA COUNTY ATTORNEY’S
OFFICE.

PIMA CounTr SHERIFE

County

 

PLAINTIFF, JENNIFER ANN GRAY, on behalf of herself and her complaint alleges the

following:

 

 
Co © ~~ HD Ww & WwW Nee

Mm we we NM NM NN NN OE S| eS Se SO Sl OS
eo ~TI HD Wr SS WS NH — CF OO 18 AS HD A Be WD HB —& OS

 

1. GENERAL ALLEGATIONS

a. Violation of Amendment IV

The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but
upon probable cause, supported by oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.

b. Violation of Amendment V

No person shall be held to answer for a capital, or otherwise infamous crime, unless on a
presentment or indictment of a grand jury, except in cases arising in the land or naval
forces, or in the militia, when in actual service in time of war or public danger; nor shall
any person be subject for the same offense to be twice put in jeopardy of life or limb; nor
shall be compelled in any criminal case to be a witness against himself, nor be deprived of
life, liberty, or property, without due process of law; nor shall private property be taken for

public use, without just compensation.

c. Violation of Amendment VI

In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial,
by an impartial jury of the state and district wherein the crime shall have been committed,
which district shall have been previously ascertained by law, and to be informed of the
nature and cause of the accusation; to be confronted with the witnesses against him; to have
compulsory process for obtaining witnesses in his favor, and to have the assistance of

counsel for his defense.

Il. PARTIES
1. Plaintiff

a. At all times relevant to this complaint, PLAINTIFF JENNIFER ANN

 

 
Co Co SDK Ue Se WO Ne

N NM MBM NB WY OR OR ORD OR moth mmm
oe “J oN tn > Ww bo —- © Oo oO |] oO OA & Ww bBo —

 

GRAY also known as JENNIFER ANN LERMA, (hereinafter
“PLAINTIFF”) was/is a resident of the State of Arizona and a citizen

of the United States by birth.

. PLAINTIFF brings this action in her capacity as a single woman

AND/OR as a married woman for community interests. PLAINTIFF
was married to JUAN MAURICIO LERMA, (hereinafter “LERMA”)
a green card holder. PLAINTIFF incurred damages as a single woman

and as married woman.

2. Defendant

. At all times relevant to this complaint, DEFENDANT PIMA

COUNTY, (hereinafter “PIMA COUNTY”) is a governmental

agency doing business in the State of Arizona.

. At all times relevant to this complaint, DEFENDANT JOHN DOE,

was an employee of PIMA COUNTY.

. At all times relevant to this complaint, DEFENDANT THE STATE

OF ARIZONA, was a governmental agency doing business in

Arizona.

. At all times relevant to this complaint, DEFENDANT TONI

HELLON, was the Clerk of the Superior Court in Pima County.

. At all times relevant to this complaint, DEFENDANT TERESA

GODOY, was a judge in Pima County Superior Court.

. At all times relevant to this complaint, DEFENDANT ARIZONA

 

 
oOo 6 SY DB UO Be WH mw

mb NMR KR KR KN Se
omy Amo hb OH SF SF CRA BRKT HK 2S

 

COURT OF APPEALS, DIV II was a governmental agency doing

business in Arizona.

. At all times relevant to this complaint, DEFENDANT JOHN DOE,

was an employee of the STATE OF ARIZONA.

. At all times relevant to this complaint, DEFENDANT JOHN DOE,

was an employee of ARIZONA COURT OF APPEALS DIVISION

Il.

At all times relevant to this complaint, DEFENDANT ARIZONA
SUPREME COURT was a governmental agency doing business in

Arizona.

j. At all times relevant to this complaint, DEFENDANT JOHN DOE,

was an employee of THE SUPREME COURT OF THE STATE OF

ARIZONA.

. At ali times relevant to this complaint, DEFENDANT KEVIN

KREJCI was an employee of the PIMA COUNTY ATTORNEY’S
OFFICE.

At all times relevant to this complaint, DEFENDANT TUCSON
POLICE DEPARMENT was a governmental agency doing business

in the State of Arizona.

. At all times relevant to this complaint, DEFENDANT JOHN DOE

was an employee of the TUCSON POLICE DEPARTMENT.

. At all times relevant to this complaint, DEFENDANT PIMA

 

 
Oo co ~) HA ww & Ww NHN eH

Nw NM Be NM Me NY NM NN we —
SeSRER BRP STSEWURZABDAREBANHKE ES

 

iil.

COUNTY ATTORNEY’S OFFICE was a governmental agency
doing business in the State of Arizona.

JURISDICTION

Under Article UI of the Constitution, federal courts can hear "all cases, in law and equity,

arising under this Constitution, [and] the laws of the United States..." US Const, Art Hi,

Sec 2, The Supreme Court has interpreted this clause broadly, finding that it allows federal

courts to hear any case in which there is a federal ingredient. Osborn v. Bank of the United

IV.

FACTS AND ALLEGATIONS

. On December 14, 2016, DEFENDANT JOHN DOE of the Tucson Police

Department removed property from PLAINTIFF’s residence without probable

cause.

. On May 10, 2018, PLAINTIFE filed a Motion for Reconsideration for Return of

Property, attached as Exhibit A, in Pima County Superior Court, CR-20165683

for the return of property.

. On May 29, 2018, DEFENDANT GODOY issues an Order, attached as Exhibit

B, denied PLAINTIFF’s Motion by asserting that PLAINITFF had no standing.

. On June 25, 2018, PLAINTIFF filed a Notice of Appeal, attached as Exhibit C,

regarding the May 29, 2018 Order.

. On July 3, 2018, DEFENDANT HELLON, denied PLAINTIFF’s Notice of

Appeal, attached as Exhibit D.

. DEFEDANT KREICI gave PLAINTIFF no Notice of Forfeiture regarding the

 

 
Oo fF Ss DH DH BR WH Noe

NN RNY NRYNY HK BY B&B Be
ea aA ae oH £ &F Ce Qaunweboopnests

 

Vil.

property in question.

DEFENDANT TUCSON POLICE and PIMA COUNTY failed to safeguard the

property of PLAINITFF. PIMA CounTr suGe Le
ILEGAALUy, MON ITOIUNG 4- RPELOIZOING
CAUSES OF ACTION MAE

a. DEFENDANTS deprived PLAINTIFF'S right to property by depriving
PLAINTIFF any means to be heard. DEFENDANTS deprived PLAINITFF
property rights by illegally removing property from her residence.

b. PLAINTIFF is entitled to protections under the bill of rights to be free from
unreasonable searches and seizures. The 14" Amendment limits the power
of the government to interfere with people’s affairs, property ownership, and
unreasonable control by the government.

c. PLAINTIFF realleges all prior paragraphs of this complaint and incorporates
the same herein by this reference as if those paragraphs were set in forth in
full.

d. DEFENDANTS acts violated federal and state constitutional rights of
PLAINTIFF which resulted in emotional distress, loss of consortium,
unlawful imprisonment, abuse of process, deprivation of rights, negligence,
violation of substantive and procedural due process,

DUTY

1. DEFENDANTs have a duty to PLAINTIFF not to violate the Constitutional
rights of PLAINTIFF.

IMMUNITY

 

 
oe -f&§ SN AO OH SP WY Ne

NHN NHN NH BO BRD BRD ORD BROOD opm ieee et

 

a. Qualified Immunity does not apply to Defendant. Defendants violated
constitutional rights that were established at the time they were violated and

it was clear the conduct was unlawful.

VI. JUDICIAL NOTICE

TX.

a. PLAINTIFF requests this court to take Judicial Notice of CR-20165683, C-
201701113, C20182682 in Pima County Superior Court.
CASE LAW
a. Hagar v. Reclamation Dist., 111 U.S. 701, 708 (1884). “Due
process of law is [process which], following the forms of law, is
appropriate to the case and just to the parties affected. It must be
pursued in the ordinary mode prescribed by law; it must be adapted
to the end to be attained; and whenever necessary to the protection
of the parties, it must give them an opportunity to be heard
respecting the justice of the judgment sought. Any legal
proceeding enforced by public authority, whether sanctioned by
age or custom or newly devised in the discretion of the legislative
power, which regards and preserves these principles of liberty and
justice, must be held to be due process of law.” Id. at 708; Accord,
Hurtado v. California, 110 U.S. 516, 537 (1884).
b. Carey v. Piphus, 435 U.S. 247, 259 (1978). “[P]rocedural due
process rules are shaped by the risk of error inherent in the truth-

finding process as applied to the generality of cases.” Mathews v.

 

 
wo co ~~“ BR Ww SP Ww NHN —

MM NH Nw NH NK ON OND ORD OBR me
o ~} RH th SB WH NH SK SCS CBC Fe SHO OU UU CS

 

Eldridge, 424 U.S. 319, 344 (1976).

c. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). “Parties whose
rights are to be affected are entitled to be heard.” Baldwin v.
Hale, 68 U.S. (1 Wall.) 223, 233 (1863)

d. Withrow v. Larkin, 421 U.S. 35 (1975). Where an administrative
officer is acting in a prosecutorial, rather than judicial or quasi-
judicial role, an even lesser standard of impartiality applies.
Marshall v. Jerrico, 446 U.S. 238, 248-50 (1980)

X. DAMAGES AND PRAYER FOR RELIEF
1. For compensatory, punitive, and exemplary damages in amount to fully
and fairly compensate for damages.
2. For legal costs.
3. For such other relief as the Court deems just and proper.
XI. PROSELITIGANT
1. PLAINTIFF is representing herself and without counsel due to the
deprivation of funds by DEFENDANTS. GRAY reserves the right to include
or exclude any information, statement, caselaw, statute, code, action, etc. that
a competent attorney most likely would have included in this complaint.
2. PLAINTIFF also reserves the right to amend and supplement this complaint.
“A court must liberally construe the filing of a pro se litigant and afford the
plaintiff the benefit of any reasonable doubt. Hebbs y. Pliler, 617 F 3d. 338,

342, (9 Circuit. 2010). “Unless it is absolutely clear tht no amendment can

 

 
eo f& Ss DB Ww & WH BB =

NM ht KH MB KR NR ORD ORD ORD mow
fe ~s OH th me Nm UU ee UOC

 

sure a defect.... A pro se litigant is entilied to noticeof the complaint’s
defieciencies and an opportunity to amend prior to the dismissal of the
action”. Garrity v. APWU National Labor Org. 828 F 3d 848, 854 (9% Circuit
2016).
Under Federal Rules of Civil Procedure, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needsley increase the cost
of litigation; (2) is supported by existing law or by a non-frivolous argument for extending,
modifying, or reversing existing law, (3) the factual contentions have evidentiary support
or if specifically so identified with likely to have evidentiary support after a reasonable
opportunity to further investigation and discovery; and (4) the complaint otherwise
complies with the requirements of Rule 11.
I agree to provide the Clerk’s Office with any change to my address where case related
papers may be served. I understand that my failure to keep a ccurrent address on file with

the Clerk’s Office may result in the dismissal of my case.

SUBMITTED this 9" day of FEBRUARY 2021.

 

‘Self: Representation ( :

 

 
